DETAILED ACTION
Claims 2, 3, 12, and 13 are cancelled. Claims 1, 9, 11, and 19 are amended. Claims 1, 4-11, and 14-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Response to Amendment
Amendments to the abstract and paragraphs on page 3 and page 16 of the disclosure are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 14-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 10,990,702 B1 (hereinafter “reference patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the non-transitory machine readable medium disclosed in claims 7-8 and 9-12 of the reference patent anticipates the medium disclosed in claims 11 and 14-20 of the instant application.

Claims 1 and 4-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of the reference patent in view of Blasi (US 2017/0346807 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 1-2 and 3-6 of the reference patent anticipates the method disclosed in claims 1 and 4-10 of the instant application except for the features of “after an authentication operation on the API call is performed to determine that the API call is from a source that is allowed to make such a call to the application”.
However, Blasi teaches:
after (see e.g. Blasi, Fig. 5-6) an authentication operation (see e.g. Blasi, paragraph 55: “authenticating”; and paragraph 68: “authenticating the ISV application 132 by the access management server 110 and authorizing the ISV application 132 to access requested services and data provided by the resource server 140”) on the API call (see e.g. Blasi, paragraph 55: “a request to access data or services provided by the resource server 140 via one or more exposed APIs”) is performed to determine that the API call is from a source (see e.g. Blasi, paragraph 55: “a distributed computing resource (e.g., the ISV application 132) of a requesting entity (e.g., an ISV or another entity)”) that is allowed to make such a call to the application (see e.g. Blasi, paragraph 55: “authenticating a distributed computing resource (e.g., the ISV application 132) of a requesting entity (e.g., an ISV or another entity)… the service request message includes a digitally signed license token 300 for authentication and access authorization of the ISV application 132 (or some other distributed computing resource of the requesting entity)”; and paragraph 58: “In block 508, the access management server 110 compares the previously-generated hash value obtained by decrypting the digital signature 340 with the new hash value generated from hashing the unencrypted payload portion 320 of the received license token 300. In decision block 510, the access management server 110 determines whether the previously-generated hash value matches the newly generated hash value”); 
	The reference patent and Blasi are analogous art because they are in the same field of endeavor: authorizing API calls within a network environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent with the teachings of Blasi. The motivation/suggestion would be to increase security (see e.g. Blasi, paragraph 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriconi et al. (US 2003/0115484 A1; from IDS filed on 09/21/2021; hereinafter Moriconi) in view of Garg et al. (US 2004/0083367 A1; hereinafter Garg).

With respect to claim 11, Moriconi teaches: A non-transitory machine readable medium storing a program (see e.g. Moriconi, paragraphs 48-51) enforcing API (Application Programming Interface) authorization policies for an application executing on a first computer (see e.g. Moriconi, paragraph 46: “an application guard located on …a client”; paragraph 75: “application guard 310 preferably includes at least one application 312, an authorization library program 314”; and paragraph 87: “application guard interface 512 can be located on a client computer”; and Fig. 5), the program for execution by at least one processing unit of a second computer (see e.g. Moriconi, paragraph 87: “authorization engine 316 and local client policy 318 can be located on client server 116”), the program comprising sets of instructions for: 
receiving, for the application executing on the first computer, a request to determine whether an API call received by the application is authorized (see e.g. Moriconi, paragraph 76: “Authorization engine 316 grants or denies access to securable components of client server 116, as specified by the set of rules in the local client security policy, which is stored in local client policy (database) 318… securable components of client server 116 can include applications, data, and/or objects”; paragraph 169: “performing a back-end policy analysis at a client server 116 for a query issued at an application”; and paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332 (FIG. 3A). The query is programmed into the application by a user at a user terminal 118 (FIG. 1) or at a console (not shown) coupled to client server 116”);
extracting, from a single hierarchical storage structure (see e.g. Moriconi, Fig. 14-15; paragraph 150: “role hierarchy and rule inheritance”; and paragraph 152: “objects hierarchy”) from which [policies and] associated set of parameters (see e.g. Moriconi, paragraph 171: “object and role”) are retrieved to evaluate whether API calls should be authorized (see e.g. Moriconi, paragraph 153: “When processing a policy inquiry, the system considers the rule inheritance, object hierarchy and role hierarchy as shown in FIGS. 14 and 15”; and paragraph 171: “local policy analysis 319 in a BLE (FIG. 3A) executes the query against the local client security policy based on the object and role hierarchy, and rule inheritances shown in FIGS. 14 and 15”), [at least one API-authorization policy and] a first set of parameters for evaluating the API-authorization policy (see e.g. Moriconi, paragraph 171: “executes the query against the local client security policy based on the object and role hierarchy, and rule inheritances shown in FIGS. 14 and 15”), the single hierarchical storage structure… storing parameters, from a second set of sources (see e.g. Moriconi, paragraphs 11-12), to evaluate the authorization policies to assess whether API calls should be authorized or rejected (see e.g. Moriconi, paragraph 153: “When processing a policy inquiry, the system considers the rule inheritance, object hierarchy and role hierarchy as shown in FIGS. 14 and 15. The results present rules that match the given privilege, object, and subject in a query request”); 
using the identified first set of parameters to evaluate the identified API-authorization policy in order to determine that the API call should be approved (see e.g. Moriconi, paragraph 51: “"security rules" that describe several constraints, including what applications a particular user can access, what objects (resources) within an application a user can access, and how those privileges are constrained by time, geography, attributes, application data or external events”; paragraph 166: “BLC 212 receives a query containing one or more parameters from a user and forwards the query, together with the parameters, to policy manager 210”; and paragraph 167: “upon receiving the query and the parameters, policy analysis 234 in policy manager 210 interprets the query and parameters, and executes the query against the global security policy 224 based on the object and role hierarchy, and rule inheritances shown in FIGS. 14 and 15”); and 
sending a response to the first computer to authorize the API call after determining that the API call should be approved (see e.g. Moriconi, paragraph 172: “the application receives the query results and further processes the results according to the application's operational flow, which may display the results to the user”).
	Even though Moriconi discloses extracting object, role, and rule inheritance parameters from a hierarchical storage structure for evaluating API authorization policies, Moriconi does not explicitly disclose storing these policies in the hierarchical storage structure.
	However, Garg teaches:
policies (see e.g. Garg, paragraph 29: “Authorization policy store 104 stores data that represents authorization objects and relationships between those objects. The objects and relationships define which users are authorized to perform which operations in association with one or more applications. In an exemplary implementation, the authorization objects are related in a hierarchical structure that is illustrated in FIG. 3”; and Fig. 3) and… at least one API authorization policy (see e.g. Garg, paragraph 21: “query the authorization policy store 104 to determine a user's roles and provides a mechanism for the application to verify user authorization to perform an application function based on the role-based user permissions stored in authorization policy store 104”) and… storing definitions, form a first set of sources, for a plurality of authorization policies for a plurality of API calls to the application (see e.g. Garg, paragraph 29: “Authorization policy store 104 stores data that represents authorization objects and relationships between those objects. The objects and relationships define which users are authorized to perform which operations in association with one or more applications”) and
Moriconi and Garg are analogous art because they are in the same field of endeavor: enforcing authorization policies for applications executing on a computer. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Garg. The motivation/suggestion would be to provide an improved storage structure for implementing authorization policies (see e.g. Garg, paragraphs 3-4); thus improving the overall authorization process efficiency.

With respect to claim 19, Moriconi as modified teaches: The non-transitory machine readable medium of claim 11, wherein the program further comprises sets of instructions for: 
receiving the definitions for the plurality of authorization policies for a plurality of API calls to the application (see e.g. Moriconi, paragraph 47: “Each client server 116 hosts various components or resources, stores a set of rules of the policy received through the network from policy manager server 112, and enforces the set of rules for components or resources. The set of rules received through the network is otherwise known as a local client security policy”; and paragraph 54: “An authorization policy preferably comprises four components, including objects, subjects, privileges, and conditions. Objects may be applications, or the operations within an application. Examples of objects include applications or methods, web pages, database tables or files, and menu items in a graphical user interface”); 
collecting the parameters for evaluating the authorization policies to assess whether API calls should be authorized or rejected (see e.g. Moriconi, paragraph 76: “Authorization engine 316 grants or denies access to securable components of client server 116, as specified by the set of rules in the local client security policy, which is stored in local client policy (database) 318. For example, securable components of client server 116 can include applications, data, and/or objects”); and 
storing the defined authorization policies and collected parameters in a single hierarchical storage structure from which the policies and associated set of parameters are retrieved to evaluate whether API calls should be authorized (see e.g. Moriconi, paragraph 139: “policy data designed according to the policy model, which includes rule inheritance, object hierarchy, role hierarchy, and other interrelationships between policy components”; paragraph 152: “objects hierarchy in reference to an organizational chart in a fictitious stocking trading company. In FIG. 15, four organization nodes are arranged in two layers, namely, "global," "trading," "human resources," and "payroll." Each organization node at the second layer is associated with one or more applications (i.e. t1, t2, and t3; h1 and h2; or p1). Each application is associated with one or more resources nodes. For example, if an application node is an intranet management application, the associated resources can be web pages; or if an application node is a database, the associated resources can be database table views”; and paragraph 167).

With respect to claim 20, Moriconi as modified teaches: The non-transitory machine readable medium of claim 11, wherein the second computer is a server (see e.g. Moriconi, paragraph 87: “client server 116”) that processes API-authorization requests from a plurality of applications executing on a plurality of computers (see e.g. Moriconi, paragraph 83: “application guards 310 can be distributed among various clients or client servers 116, and each application guard 310 has its own specific local client security policy 318”; and Fig. 1).

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moriconi in view of Blasi (US 2017/0346807 A1) and Garg.

With respect to claim 1, Moriconi teaches: A method for enforcing API (Application Programming Interface) authorization policies for an application executing on a first computer (see e.g. Moriconi, paragraph 46: “an application guard located on …a client”; paragraph 75: “application guard 310 preferably includes at least one application 312, an authorization library program 314”; and paragraph 87: “application guard interface 512 can be located on a client computer”; and Fig. 5), the method comprising: 
at a second computer (see e.g. Moriconi, paragraph 87: “authorization engine 316 and local client policy 318 can be located on client server 116”), 
receiving, from the first computer, a request to determine whether an API call received by the application is authorized (see e.g. Moriconi, paragraph 76: “Authorization engine 316 grants or denies access to securable components of client server 116, as specified by the set of rules in the local client security policy, which is stored in local client policy (database) 318… securable components of client server 116 can include applications, data, and/or objects”; paragraph 169: “performing a back-end policy analysis at a client server 116 for a query issued at an application”; and paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332 (FIG. 3A). The query is programmed into the application by a user at a user terminal 118 (FIG. 1) or at a console (not shown) coupled to client server 116”), 
extracting, from a single hierarchical storage structure (see e.g. Moriconi, Fig. 14-15; paragraph 150: “role hierarchy and rule inheritance”; and paragraph 152: “objects hierarchy”) from which [policies and] associated set of parameters (see e.g. Moriconi, paragraph 171: “object and role”) are retrieved to evaluate whether API calls should be authorized (see e.g. Moriconi, paragraph 153: “When processing a policy inquiry, the system considers the rule inheritance, object hierarchy and role hierarchy as shown in FIGS. 14 and 15”; and paragraph 171: “local policy analysis 319 in a BLE (FIG. 3A) executes the query against the local client security policy based on the object and role hierarchy, and rule inheritances shown in FIGS. 14 and 15”), [at least one API-authorization policy and] a first set of parameters for evaluating the API-authorization policy (see e.g. Moriconi, paragraph 171: “executes the query against the local client security policy based on the object and role hierarchy, and rule inheritances shown in FIGS. 14 and 15”), the single hierarchical storage structure… storing parameters, from a second set of sources (see e.g. Moriconi, paragraphs 11-12), to evaluate the authorization policies to assess whether API calls should be authorized or rejected (see e.g. Moriconi, paragraph 153: “When processing a policy inquiry, the system considers the rule inheritance, object hierarchy and role hierarchy as shown in FIGS. 14 and 15. The results present rules that match the given privilege, object, and subject in a query request”); 
using the identified first set of parameters to evaluate the identified API-authorization policy in order to determine that the API call should be approved (see e.g. Moriconi, paragraph 51: “"security rules" that describe several constraints, including what applications a particular user can access, what objects (resources) within an application a user can access, and how those privileges are constrained by time, geography, attributes, application data or external events”; paragraph 166: “BLC 212 receives a query containing one or more parameters from a user and forwards the query, together with the parameters, to policy manager 210”; and paragraph 167: “upon receiving the query and the parameters, policy analysis 234 in policy manager 210 interprets the query and parameters, and executes the query against the global security policy 224 based on the object and role hierarchy, and rule inheritances shown in FIGS. 14 and 15”); and 
sending a response to the first computer to authorize the API call after determining that the API call should be approved (see e.g. Moriconi, paragraph 172: “the application receives the query results and further processes the results according to the application's operational flow, which may display the results to the user”).
Moriconi does not but Blasi teaches:
after (see e.g. Blasi, Fig. 5-6) an authentication operation (see e.g. Blasi, paragraph 55: “authenticating”; and paragraph 68: “authenticating the ISV application 132 by the access management server 110 and authorizing the ISV application 132 to access requested services and data provided by the resource server 140”) on the API call (see e.g. Blasi, paragraph 55: “a request to access data or services provided by the resource server 140 via one or more exposed APIs”) is performed to determine that the API call is from a source (see e.g. Blasi, paragraph 55: “a distributed computing resource (e.g., the ISV application 132) of a requesting entity (e.g., an ISV or another entity)”) that is allowed to make such a call to the application (see e.g. Blasi, paragraph 55: “authenticating a distributed computing resource (e.g., the ISV application 132) of a requesting entity (e.g., an ISV or another entity)… the service request message includes a digitally signed license token 300 for authentication and access authorization of the ISV application 132 (or some other distributed computing resource of the requesting entity)”; and paragraph 58: “In block 508, the access management server 110 compares the previously-generated hash value obtained by decrypting the digital signature 340 with the new hash value generated from hashing the unencrypted payload portion 320 of the received license token 300. In decision block 510, the access management server 110 determines whether the previously-generated hash value matches the newly generated hash value”); 
	Moriconi and Blasi are analogous art because they are in the same field of endeavor: authorizing API calls within a network environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Blasi. The motivation/suggestion would be to increase security (see e.g. Blasi, paragraph 21).
	Furthermore, even though Moriconi discloses extracting object, role, and rule inheritance parameters from a hierarchical storage structure for evaluating API authorization policies, Moriconi does not explicitly disclose storing these policies in the hierarchical storage structure.
	However, Garg teaches:
policies (see e.g. Garg, paragraph 29: “Authorization policy store 104 stores data that represents authorization objects and relationships between those objects. The objects and relationships define which users are authorized to perform which operations in association with one or more applications. In an exemplary implementation, the authorization objects are related in a hierarchical structure that is illustrated in FIG. 3”; and Fig. 3) and… at least one API authorization policy (see e.g. Garg, paragraph 21: “query the authorization policy store 104 to determine a user's roles and provides a mechanism for the application to verify user authorization to perform an application function based on the role-based user permissions stored in authorization policy store 104”) and… storing definitions, form a first set of sources, for a plurality of authorization policies for a plurality of API calls to the application (see e.g. Garg, paragraph 29: “Authorization policy store 104 stores data that represents authorization objects and relationships between those objects. The objects and relationships define which users are authorized to perform which operations in association with one or more applications”) and
Moriconi and Garg are analogous art because they are in the same field of endeavor: enforcing authorization policies for applications executing on a computer. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Garg. The motivation/suggestion would be to provide an improved storage structure for implementing authorization policies (see e.g. Garg, paragraphs 3-4); thus improving the overall authorization process efficiency.

With respect to claim 9, Moriconi as modified teaches: The method of claim 1 further comprising: 
at the second computer, 
receiving the definitions for the plurality of authorization policies for a plurality of API calls to the application (see e.g. Moriconi, paragraph 47: “Each client server 116 hosts various components or resources, stores a set of rules of the policy received through the network from policy manager server 112, and enforces the set of rules for components or resources. The set of rules received through the network is otherwise known as a local client security policy”; and paragraph 54: “An authorization policy preferably comprises four components, including objects, subjects, privileges, and conditions. Objects may be applications, or the operations within an application. Examples of objects include applications or methods, web pages, database tables or files, and menu items in a graphical user interface”); 
collecting the parameters for evaluating the authorization policies to assess whether API calls should be authorized or rejected (see e.g. Moriconi, paragraph 76: “Authorization engine 316 grants or denies access to securable components of client server 116, as specified by the set of rules in the local client security policy, which is stored in local client policy (database) 318. For example, securable components of client server 116 can include applications, data, and/or objects”); and 
storing the defined authorization policies and collected parameters in the single hierarchical storage structure from which the policies and associated set of parameters are retrieved to evaluate whether API calls should be authorized (see e.g. Moriconi, paragraph 139: “policy data designed according to the policy model, which includes rule inheritance, object hierarchy, role hierarchy, and other interrelationships between policy components”; paragraph 152: “objects hierarchy in reference to an organizational chart in a fictitious stocking trading company. In FIG. 15, four organization nodes are arranged in two layers, namely, "global," "trading," "human resources," and "payroll." Each organization node at the second layer is associated with one or more applications (i.e. t1, t2, and t3; h1 and h2; or p1). Each application is associated with one or more resources nodes. For example, if an application node is an intranet management application, the associated resources can be web pages; or if an application node is a database, the associated resources can be database table views”; and paragraph 167).

With respect to claim 10, Moriconi as modified teaches: The method of claim 1, wherein the second computer is a server (see e.g. Moriconi, paragraph 87: “client server 116”) that processes API-authorization requests from a plurality of applications executing on a plurality of computers (see e.g. paragraph 83: “application guards 310 can be distributed among various clients or client servers 116, and each application guard 310 has its own specific local client security policy 318”; and Fig. 1).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moriconi in view of Garg as applied to claim 11 above, and further in view of Krishnamurthy et al. (US 2018/0295036 A1; from IDS filed on 09/21/2021; hereinafter Krishnamurthy).

With respect to claim 14, Moriconi as modified teaches: The non-transitory machine readable medium of claim 11, wherein the request is received from, and the response is sent to, …executing on the first computer (see e.g. Moriconi, paragraph 46: “an application guard located on …a client”; paragraph 91: “application guard 310 is preferably integrated with application 312 through a high-level application programming interface (API) or authorization library 314 that allows application 312 to make authorization requests as needed through an application guard interface 512”; paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332”; paragraph 172: “the application receives the query results and further processes the results according to the application's operational flow”; and Fig. 5).
Moriconi does not but Krishnamurthy teaches:
a local API-authorizing agent (see e.g. Krishnamurthy, paragraph 117: “Upon occurrence of a new network connection event, the GI agent 2150 receives a callback from an operating system (OS) of the corresponding VM 114 and, based on this callback, provides a network event identifier to the context engine 2110”; paragraph 119: “the OS of the VM 114 delays transmission of a new network event (e.g., does not start sending data messages for the network event) until the GI agent 2150 directs the OS to proceed with processing of the network event”; paragraph 146: “direct the GI agent 2150 of the VM 114 to perform a process-control operation on a process. Examples of such process-control operations include (1) terminating a video conference application that has a particular version number, (2) terminating a browser that is displaying YouTube traffic, (3) terminating applications that have a high threat level score, etc.”; and paragraph 89)
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve load balancing traffic by collecting user and/or process context (see e.g. Krishnamurthy, paragraph 84).

With respect to claim 15, Moriconi as modified teaches: The non-transitory machine readable medium of claim 14, wherein the application …execute on a machine that executes on the first computer (see e.g. Moriconi, paragraph 46: “an application guard located on …a client”; paragraph 50: “various components or resources of client 116 can include applications, functions or procedures within an application, data structures within an application, and database or file system objects referenced by an application”; and paragraph 75: “application guard 310 preferably includes at least one application 312, an authorization library program 314””).
Moriconi does not but Krishnamurthy teaches: 
and the local agent (see e.g. Krishnamurthy, paragraph 63: “execute a guest-introspection (GI) agent on each machine”)
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve load balancing traffic by collecting user and/or process context (see e.g. Krishnamurthy, paragraph 84).

With respect to claim 16, Moriconi as modified teaches: The non-transitory machine readable medium of claim 15, 
Moriconi does not but Krishnamurthy teaches:
wherein the machine is a virtual machine (see e.g. Krishnamurthy, paragraph 63: “the GI agents of the VMs on a host”).
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve computing resource management (see e.g. Krishnamurthy, paragraph 2).

With respect to claim 17, Moriconi as modified teaches: The non-transitory machine readable medium of claim 15, 
Moriconi does not but Krishnamurthy teaches:
wherein the machine is a container (see e.g. Krishnamurthy, paragraph 63: “the GI agents of the VMs on a host”; and paragraph 36: “Operating system virtualization is also referred to herein as container virtualization. As used herein, operating system virtualization refers to a system in which processes are isolated in an operating system. In a typical operating system virtualization system, a host operating system is installed on the server hardware. Alternatively, the host operating system may be installed in a virtual machine of a full virtualization environment”).
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve computing resource management (see e.g. Krishnamurthy, paragraph 2).

With respect to claim 18, Moriconi as modified teaches: The non-transitory machine readable medium of claim 15, wherein the application receives the API call, and in response, sends a request to authorize the API call …of the machine (see e.g. Moriconi, paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332”), and … forwards the request to the second computer (see e.g. Moriconi, paragraph 169: “performing a back-end policy analysis at a client server 116 for a query issued at an application”; and paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332 (FIG. 3A). The query is programmed into the application by a user at a user terminal 118 (FIG. 1) or at a console (not shown) coupled to client server 116”).
Moriconi does not but Krishnamurthy teaches: 
to the local agent through a network stack (see e.g. Krishnamurthy, paragraph 202: “the GI agent 2150 interacts with the network stack and/or process subsystem in the VM's OS kernel space to collect contextual attributes regarding a process or network event”)… the local agent (see e.g. Krishnamurthy, paragraph 117: “Upon occurrence of a new network connection event, the GI agent 2150 receives a callback from an operating system (OS) of the corresponding VM 114 and, based on this callback, provides a network event identifier to the context engine 2110”; and paragraph 119: “the OS of the VM 114 delays transmission of a new network event (e.g., does not start sending data messages for the network event) until the GI agent 2150 directs the OS to proceed with processing of the network event”)
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve load balancing traffic by collecting user and/or process context (see e.g. Krishnamurthy, paragraph 84).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriconi in view of Blasi and Garg as applied to claim 1 above, and further in view of Krishnamurthy.

With respect to claim 4, Moriconi as modified teaches: The method of claim 1, wherein the request is received from, and the response is sent to, …executing on the first computer (see e.g. Moriconi, paragraph 46: “an application guard located on …a client”; paragraph 91: “application guard 310 is preferably integrated with application 312 through a high-level application programming interface (API) or authorization library 314 that allows application 312 to make authorization requests as needed through an application guard interface 512”; paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332”; paragraph 172: “the application receives the query results and further processes the results according to the application's operational flow”; and Fig. 5).
Moriconi does not but Krishnamurthy teaches:
a local API-authorizing agent (see e.g. Krishnamurthy, paragraph 117: “Upon occurrence of a new network connection event, the GI agent 2150 receives a callback from an operating system (OS) of the corresponding VM 114 and, based on this callback, provides a network event identifier to the context engine 2110”; paragraph 119: “the OS of the VM 114 delays transmission of a new network event (e.g., does not start sending data messages for the network event) until the GI agent 2150 directs the OS to proceed with processing of the network event”; paragraph 146: “direct the GI agent 2150 of the VM 114 to perform a process-control operation on a process. Examples of such process-control operations include (1) terminating a video conference application that has a particular version number, (2) terminating a browser that is displaying YouTube traffic, (3) terminating applications that have a high threat level score, etc.”; and paragraph 89)
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve load balancing traffic by collecting user and/or process context (see e.g. Krishnamurthy, paragraph 84).

With respect to claim 5, Moriconi as modified teaches: The method of claim 4, wherein the application …execute on a machine that executes on the first computer (see e.g. Moriconi, paragraph 46: “an application guard located on …a client”; paragraph 50: “various components or resources of client 116 can include applications, functions or procedures within an application, data structures within an application, and database or file system objects referenced by an application”; paragraph 75: “application guard 310 preferably includes at least one application 312, an authorization library program 314””).
Moriconi does not but Krishnamurthy teaches: 
and the local agent (see e.g. Krishnamurthy, paragraph 63: “execute a guest-introspection (GI) agent on each machine”)
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve load balancing traffic by collecting user and/or process context (see e.g. Krishnamurthy, paragraph 84).

With respect to claim 6, Moriconi as modified teaches: The method of claim 5, 
Moriconi does not but Krishnamurthy teaches:
wherein the machine is a virtual machine (see e.g. Krishnamurthy, paragraph 63: “the GI agents of the VMs on a host”).
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve computing resource management (see e.g. Krishnamurthy, paragraph 2).

With respect to claim 7, Moriconi as modified teaches: The method of claim 5, 
Moriconi does not but Krishnamurthy teaches:
wherein the machine is a container (see e.g. Krishnamurthy, paragraph 63: “the GI agents of the VMs on a host”; and paragraph 36: “Operating system virtualization is also referred to herein as container virtualization. As used herein, operating system virtualization refers to a system in which processes are isolated in an operating system. In a typical operating system virtualization system, a host operating system is installed on the server hardware. Alternatively, the host operating system may be installed in a virtual machine of a full virtualization environment”).
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve computing resource management (see e.g. Krishnamurthy, paragraph 2).

With respect to claim 8, Moriconi as modified teaches: The method of claim 5, wherein the application receives the API call, and in response, sends a request to authorize the API call …of the machine (see e.g. Moriconi, paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332”), and … forwards the request to the second computer (see e.g. Moriconi, paragraph 169: “performing a back-end policy analysis at a client server 116 for a query issued at an application”; and paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332 (FIG. 3A). The query is programmed into the application by a user at a user terminal 118 (FIG. 1) or at a console (not shown) coupled to client server 116”).
Moriconi does not but Krishnamurthy teaches: 
to the local agent through a network stack (see e.g. Krishnamurthy, paragraph 202: “the GI agent 2150 interacts with the network stack and/or process subsystem in the VM's OS kernel space to collect contextual attributes regarding a process or network event”)… the local agent (see e.g. Krishnamurthy, paragraph 117: “Upon occurrence of a new network connection event, the GI agent 2150 receives a callback from an operating system (OS) of the corresponding VM 114 and, based on this callback, provides a network event identifier to the context engine 2110”; and paragraph 119: “the OS of the VM 114 delays transmission of a new network event (e.g., does not start sending data messages for the network event) until the GI agent 2150 directs the OS to proceed with processing of the network event”)
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve load balancing traffic by collecting user and/or process context (see e.g. Krishnamurthy, paragraph 84).

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicant argues that Moriconi fails to teach the limitation “extracting, from a single hierarchical storage structure from which… associated set of parameters are retrieved to evaluate whether API calls should be authorized… a first set of parameters for evaluating the API- authorization policy, the single hierarchical storage structure… storing parameters, from a second set of sources, to evaluate the authorization policies to assess whether API calls should be authorized or rejected” as recited (Remarks, pages 9-10).
	However, note that Moriconi does disclose a hierarchical storage structure (see e.g. Fig. 14-15) for storing object, role, and rule inheritance parameters used for evaluating authorization policies and utilizing such parameters to allow or deny API calls (see e.g. paragraphs 150, 153, and 171).	
Therefore, Moriconi teaches the limitation “at a second computer receiving, from the first computer, a request to determine whether an API call received by the application is authorized” as recited in claim 1. For more details, please see the corresponding rejection above.

Applicant’s arguments with respect to the limitation “policies… to evaluate whether API calls should be authorized, at least one API-authorization policy… the single hierarchical storage structure storing definitions, from a first set of sources, for a plurality of authorization policies for a plurality of API calls to the application” recited in claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moffett et al. (“"Policy Hierarchies for Distributed Systems Management”; Dec. 1993) discloses a hierarchical structure that stores authorization policies and associated parameters.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194